Title: From James Madison to Edmund Randolph, 24 September 1788
From: Madison, James
To: Randolph, Edmund


My dear friend
New York Sepr. 24. 1788
I have been favd. with yours of the 12th. instant. The picture it gives of the state of our Country is the more distressing as it seems to exceed all the known resources for immediate relief. Nothing in my opinion can give the desired facility to the discharge of debts, but a reestablishment of that confidence which will at once make the creditor more patient, and open to the solvent debtor other means than bringing his property to market. How far the new Government will produce these effects cannot be yet decided, But the utmost success that can be hoped from it, will leave in full force the causes of intermediate embarrassment. The additional pressure apprehended from British debts, is an evil also for which I perceive at present no certain remedy. As far however as the favorable influence of the new Govt. may extend, that may be one source of alleviation. It may be expected also that the British Creditors will feel several motives to indulgence. And I will not suppress a hope that the new Govt. will be both able & willing to effect something by negociation. Perhaps it might not be amiss for the assembly to prepare the way by some act or other, for drawing the Attention of the first Session of the Congress to this subject. The possession of the posts by G. Britain, after the removal of the grounds of her complaint, by the provision in the new Constitution with regard to the treaty, will justify a renewal of our demands, and an interference in favor of American Citizens on whom the performance of the treaty on our side depends.
Congress have agreed to some resolutions in favor of the Mississippi which are well calculated to appease the discontents of our Western brethren. You shall soon have a copy of them. They are grounded on a remonstrance from N. Carolina on that subject. By the way how has it happened that the last resolutions of Virga. were never forwarded to the Delegation?
I refer to the inclosed papers for the current News, and remain Yrs. Affectly
Js. Madison Jr
